EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Funk on 03/29/2022.
The application has been amended as follows: 
Line 19 of claim 1 is amended to recite “a supply portion that supplies the superheated steam…”
Line 5 of claim 9 is amended to recite “generating superheated steam by reheating the mixed gas…”
Line 7 of claim 9 is amended to recite “with the superheated steam, a part or entirety…”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest every limitation of the instantly claimed invention. While it is well known and conventional in the prior art to heat a shrink wrap label with superheated steam, the prior art is silent regarding the formation of superheated steam by generating steam, generating hot air which is not lower in temperature than the steam, mixing the hot air and steam to form mixed gas, reheating the mixed gas to form the superheated steam, and supplying the superheating steam to a treatment chamber for a shrinking operation. The closest prior art reference is Vissa (US 2016/0083134). Vissa teaches apparatuses and methods for shrink labeling, the apparatuses and methods forming superheated steam in a fluid superheater (20), and introducing the superheated steam from the superheater into a shrink chamber (40), wherein the apparatus and method may also utilize an auxiliary heater (100) which introduces hot air into the chamber (See Figures; [0021]-[0023]). .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CARSON GROSS/Primary Examiner, Art Unit 1746